Citation Nr: 1440909	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-28 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left medial meniscus tear (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board decided this issue in December 2013.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  The Court granted a joint motion to remand this case, limited to the periods from April 25, 2009 to July 7, 2010 and October 1, 2010 forward.


FINDINGS OF FACT

1. For the period from April 25, 2009 to July 7, 2010, the Veteran had arthritis with associated pain, residual symptoms of semilunar cartilage removal, and lateral instability of a moderate degree, but not severe instability, locking, or effusion.

2. For the period from October 1, 2010 forward, the Veteran had arthritis with associated pain, residual symptoms of semilunar cartilage removal, such as popping and swelling, but no instability, locking, subluxation, or effusion.


CONCLUSIONS OF LAW

1. The assigned 10 percent rating for semilunar cartilage removal is continued and a separate 10 percent rating, but not higher, for left knee arthritis with associated pain is assigned for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260, 5259 (2013).

2. An additional 20 percent rating, but not higher, for lateral instability is assigned for the period from April 25, 2009 to July 7, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The RO sent a letter to the Veteran in June 2009 providing him notice, which satisfied the requirements of the VCAA.  See 38 U.S.C.A. § 5103; see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. §3.159(b).  Although this letter was not sent prior to the initial adjudication of his claim for service connection, the RO gave the Veteran an opportunity to respond to the letter and provide additional evidence before readjudicating the claim in a September 2009 rating decision.  This action cured any timing defect and satisfied the duty to notify.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations for his knee in March 2010, November 2010, and July 2011.  These examinations addressed the pertinent rating criteria, and there is no argument or indication that they are inadequate.  The Veteran also had an opportunity to submit additional evidence and provided private treatment records and testing results.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran incurred additional injuries to his left knee on April 25, 2009.  These injuries were surgically repaired on July 7, 2010.  The evidence shows that his symptoms worsened while he had the injuries and improved after recovering from the surgery.  As such, staged ratings are appropriate from April 25, 2009 to July 7, 2010 and from October 1, 2010 forward.  See Hart, 21 Vet. App. at 509-10 (2007).

The Veteran and his wife are competent to provide evidence of symptoms observable by their senses.  However they are not competent to diagnose conditions of the knee or provide objective testing of stability as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Board also finds the Veteran and his wife credible to report his symptoms as the statements they provided are detailed and consistent.

The evidence shows that the Veteran's left knee disability warrants a 40 percent rating for the period from April 25, 2009 to July 7, 2010 and a 20 percent rating from October 1, 2010 forward.  See 38 C.F.R. § 4.71a.  Based on the evidence and memoranda from VA general counsel, the Board is awarding the Veteran separate ratings for the left knee.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The analysis addresses the Veteran's groups of symptoms.

Arthritis and limitation of motion

The evidence shows the Veteran has arthritis in his knee with slight limitation of motion and objective signs of pain.  Following the guidance of Diagnostic Code 5003, the Veteran is awarded 10 percent disability for pain associated with objective findings of arthritis.  See 38 C.F.R. § 4.71a, DC 5003-5260; see also Deluca 8 Vet. App. at 202.  

A 20 percent rating or higher requires knee flexion limited to 30 degrees or extension limited to 15 degrees or more.  38 C.F.R. § 4.71a, DC 5003-5260, 5261.

The evidence does not show limitation of motion compensable beyond the level for 10 percent disability for the period from April 25, 2009 to July 7, 2010.  See 38 C.F.R. § 4.71a, DC 5003-5260, 5261.  In the March 2010 VA examination, the Veteran reported pain and swelling and had left knee extension and flexion measured from zero to 110 degrees with objective evidence of pain.  In the June 2009 examination, the Veteran reported pain, weakness, stiffness, fatigability, and lack of endurance.  The Veteran also reported weakened movement, excess fatigability, impaired movement, and pain in his July 2010 substantive appeal.  The June 2009 examiner measured left knee flexion and extension as zero to 120 degrees and recorded objective findings of pain but no fatigue, weakness, lack of endurance, or incoordination.  Range of motion of the left knee was recorded with regard to pain.  See VA examination June 2009.  The Veteran's reports of symptoms are probative but are outweighed by the VA examiner's findings of no weakness, fatigue, lack of endurance, or incoordination.  Moreover, the functional impact of pain symptoms has been considered in compliance with Deluca 8 Vet. App. at 202.  However, the measured limitation of motion does not warrant a rating in excess of 10 percent under Diagnostic Code 5003-5260.  

Similarly, the evidence does not show limitation of motion warranting a rating in excess of 10 percent for the period from October 1, 2010 forward.  See 38 C.F.R. § 4.71a, DC 5003-5260, 5261.  In the August 2011 VA examination, the Veteran reported soreness in his left knee.  The August 2011 examiner recorded left knee flexion as zero to 110 degrees and extension limited by 10 degrees but no objective evidence of pain during active motion.  In the November 2010 VA examination, the Veteran reported pain and weakness, and the examiner recorded left knee range of motion as zero to 90 degrees with pain.  The measured limitation of motion does not warrant a rating in excess of 10 percent under Diagnostic Code 5003-5260 for this period either.

Instability and related symptoms

The evidence shows that the maximum, 10 percent rating for symptoms of removal of the semilunar cartilage should be continued for the entire period on appeal.  See 38 C.F.R. § 4.71a, DC 5259.  There is little direction on the interpretation of this Diagnostic Code.  However, reason and the rule against pyramiding suggest that it encompasses symptoms associated with the semilunar cartilage, not otherwise enumerated under the other diagnostic codes.  See 38 C.F.R. §§ 4.14, 4.71a.  The evidence shows that the Veteran's original service-connected disability addressed his meniscus.  The July 2010 operative note shows that the Veteran had a torn meniscus repaired and scar tissue removed at that time.  The VA examination in November 2010 recorded a positive McMurray's test for instability associated with the meniscus.  Additionally, the Veteran's reports of popping and swelling from June 2009, March 2010, and March 2013 are considered by this rating as symptoms associated with removal of the semilunar cartilage.    

The Board's decision to continue the 10 percent rating under Diagnostic Code 5259, for the entire period on appeal, protects this rating as it has been in place for over 20 years.  See 38 C.F.R. § 3.951(b); see also Murray v. Shinseki, 24 Vet. App. 420, 424-28 (2011).  

As discussed, the Veteran may receive separate ratings for his various left knee symptoms so long as the ratings assigned do not address duplicate symptoms, as that would violate the rule against pyramiding.  38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. at 262.

The evidence shows that a 20 percent rating is warranted for moderate symptoms of lateral instability for the period from April 25, 2009 to July 7, 2010.  See 38 C.F.R. § 4.71a, DC 5257.  The results of an April 2009 MRI showed a torn anterior cruciate ligament (ACL) and a complex tear of the meniscus.  The only point at which the Veteran was recorded with lateral instability was when he had this torn ACL, beginning in April 25, 2009.  See VA examinations June 2009 and March 2010; see also April 2009 Treatment and MRI report Dr. LB.  In May 2009 and June 2009 statements to VA, the Veteran and his wife reported increased left knee symptoms, including instability, giving way, and swelling.  Based on the lay evidence of worsening and the objective findings of instability and torn ACL, the Veteran's symptoms merit a 20 percent rating for moderate instability under Diagnostic Code 5257 for this time period.  

However, the evidence does not suggest severe instability meriting a 30 percent rating for this period.  For example, at the March 2010 examination, he denied episodes of subluxation and stated that he could walk in excess of a quarter mile, though less than one mile.  He also denied the use of assistive devices.          

In his July 2010 substantive appeal, the Veteran reported dislocation, episodes of locking, and joint effusion.  However, he did not report these symptoms at any other time, and medical examinations consistently failed to find any of those symptoms.  See VA Examinations June 2009 and March 2010.  As such, a separate rating under Diagnostic Code 5258 is not warranted for the period from April 25, 2009 to July 7, 2010.  See 38 C.F.R. § 4.71a, DC 5258.   

For the period from October 1, 2010 forward, the evidence does not show any symptoms that could be rated under an additional diagnostic code.  The diagnostic codes possibly applicable to the Veteran's left knee are Diagnostic Code 5257 for recurrent subluxation or lateral instability and Diagnostic Code 5258 for dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  During this period, the Veteran had recovered from corrective surgery for his torn ACL and meniscus.  The evidence shows that the post-repair symptoms were less severe than those experienced with the tears.  

During the November 2010 examination, the examiner recorded negative Lachman's and Drawer tests for lateral instability.  The November 2010 examination also showed no giving way or locking symptoms and noted that the Veteran wore a knee brace.  The July 2011 VA examiner, while noting positive McMurray's test for the medial meniscus indicated "normal stability," with negative Lachman's and drawer sign.  That examiner also found no evidence of episodes of dislocation or subluxation.  An MRI report from April 2011 noted small joint effusion.  However, the July 2011 VA examiner recorded no effusions.  Similarly, in a March 2013 examination, Dr. KAW found no effusion in the left knee.  As such, the small joint effusion from April 2011 appears to be an isolated finding and not a symptom normally experienced by the Veteran.  There is no evidence of recurrent subluxation or lateral instability or frequent episodes of locking, pain, and effusion into the joint which would warrant a separate rating under either Diagnostic Code 5257 or 5258 for the period from October 1, 2010 forward. See 38 C.F.R. § 4.71a.

There is no evidence within any period on appeal of ankylosis or impairment, malunion, or nonunion of the tibia or fibula to merit a rating in excess of those assigned herein.  See 38 C.F.R. § 4.71a.  All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).   

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's left knee disability are fully contemplated by the schedular rating criteria and considerations of functional loss and functional loss due to pain are addressed by the applicable case law.  Specifically, the analysis and rating codes address his objective and subjective symptoms including pain, swelling, popping, and instability.  Therefore, the rating schedule is adequate to evaluate his disability picture and extraschedular referral is not warranted here.  

In sum, the Veteran's left knee disability most closely approximates the criteria for a 10 percent rating under Diagnostic Codes 5003-5260, a 10 percent rating under diagnostic code 5259, and a 20 percent rating under Diagnostic Code 5257 for the period from April 25, 2009 to July 7, 2010; and a 10 percent rating under Diagnostic Codes 5003-5260 and a 10 percent rating under diagnostic code 5259 for the period from October 1, 2010 forward.  See 38 C.F.R. §§ 4.14, 4.71a.


      (CONTINUED ON NEXT PAGE)





ORDER

From April 25, 2009 to July 7, 2010, a rating of 10 percent under Diagnostic Code 5259, a separate 10 percent rating under Diagnostic Code 5003-5260, and a separate 20 percent rating under Diagnostic Code 5257, but not higher, is granted. 

From October 1, 2010 forward, a rating of 10 percent under Diagnostic Code 5259 and a separate 10 percent rating under Diagnostic Code 5003-5260, but not higher, is granted.

 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


